                Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 1 of 15




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 EMA FINANCIAL, LLC, a Delaware Limited Liability :                                   Case No.:
 Company,                                                                         :
                                                                                  :
                                     Plaintiff,                                   :
                                                                                  :   COMPLAINT
           - against -                                                            :
                                                                                  :
 APPTECH CORP., a Wyoming Corporation,                                            :
                                                                                  :
                                     Defendant.                                   :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


         Plaintiff, EMA Financial, LLC (“EMA” or “plaintiff”), by its undersigned attorneys, for

its complaint, respectfully alleges as follows:

                                          PRELIMINARY STATEMENT

         1.        This is an action for specific performance, a permanent injunction, breach of

contract, and related relief arising as the result of defendants’ conduct in connection with certain

agreements to purchase securities, a related convertible note agreement and a warrant agreement.

After entering into negotiated, arms-length agreements, for which defendant Apptech Corp.

(“APCX or “defendant”) received valuable consideration, APCX breached the agreements in

numerous ways, including, inter alia, by: (i) failing to honor EMA’s notices of conversion, and,

(ii) failing to establish, maintain and increase a share reserve. Accordingly, plaintiff seeks the

relief set forth herein.

                                                          PARTIES

       2.          Plaintiff EMA Financial, LLC (“EMA” or “plaintiff”) is a limited liability company

duly organized under the laws of the State of Delaware and having a place of business located at

40 Wall Street, New York, New York.

       3.          The members of EMA reside in New York and Delaware.
              Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 2 of 15




      4.        For purposes of diversity, EMA is a citizen of New York and Delaware.

      5.        Upon information and belief, Defendant Apptech Corp (“APCX or “defendant”) is

a corporation organized and existing under the laws of the State of Wyoming having its principal

place of business located at 5876 Owens Ave, Suite 100, Carlsbad, CA 92008. For purposes of

diversity, APCX is a citizen of Wyoming and California.

      6.        APCX is a publicly traded company, trading under the symbol "APCX."

      7.        No member of EMA is a citizen of Wyoming or California.

      8.        There is therefore complete diversity of citizenship.

                                        JURISDICTION AND VENUE

      9.        The Court has jurisdiction pursuant to 28 U.S.C. §1332(a)(2) in that the action is

between citizens of different states and the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.

      10.       This Court has supplemental jurisdiction of Plaintiff’s various state law claims

pursuant to 28 U.S.C. Section 1367(a).

      11.       Venue is proper in this District pursuant to 27 U.S.C. §1391(a), in that it is a judicial

district in which a substantial part of the events or omissions giving rise to the claims occurred, or

a substantial part of the property which is subject to this action is situated.

      12.       Additionally, in the relevant agreements, defendant consented to jurisdiction and

venue in the Southern District of New York.

                     FACT COMMON TO ALL CLAIMS FOR RELIEF

        13.     On or about November 18, 2020 after arm’s-length negotiations, APCX executed a

Securities Purchase Agreement (the “SPA”) and issued a Convertible Note to EMA (the “Note”)




                                                   2
                Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 3 of 15




in the amount of $300,000.00. A true and correct copy of the Note is attached hereto as Exhibit

A. A true and correct copy of the SPA is annexed as Exhibit B.

       14.       On that same date, APCX executed a Common Stock Purchase Warrant (the

“Warrant”, together with the Note, SPA, and related documents, the “Agreements”) providing,

inter alia, for the purchase of up to 200,000 shares of APCX. A true and correct copy of the

Warrant is annexed as Exhibit C.

       15.       The Note provides that EMA, at any time after the Issue Date of the Note, has the

right to convert all or part of the Note into shares of APCX common stock (the “Common Stock”).

Specifically, §1.1 of the Note provides in pertinent part:

       The Holder shall have the right, in its sole and absolute discretion, at any time and
       from time to time to convert all or any part of the outstanding amount due under
       this Note… into fully paid and non-assessable shares of Common Stock.

Ex. A at 1.1.


       16.       Likewise, 1.4(a) of the Note provides that: “Subject to Section 1.1, this Note may

be converted by the Holder in whole or in part at any time and from time to time after the Issue

Date, by submitting to the Borrower or Borrower’s transfer agent a Notice of Conversion…”

       17.       As §1.2(a) of the Note dictates: “The conversion price hereunder (the "Conversion

Price") per share shall equal one dollar ($1) for the one hundred eighty (180) days immediately

following the Issue Date, and thereafter shall equal the lower of: (i) the lowest closing price of the

Common Stock during the preceding twenty-five (25) Trading Day period ending on the latest

complete Trading Day prior to the Issue Date of this Note or (ii) 75% of the lowest trading price

for the Common Stock on the Principal Market during the twenty five (25) consecutive Trading

Days including and immediately preceding the Conversion Date...”




                                                  3
             Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 4 of 15




       18.     Further, under §1.4(d) of the Note: “Upon receipt by the Borrower from the Holder

of a facsimile transmission or e-mail (or other reasonable means of communication) of a Notice of

Conversion meeting the requirements for conversion as provided in this Section 1.4, the Borrower

shall issue and deliver or cause to be issued and delivered to or upon the order of the Holder

certificates for the Common Stock issuable upon such conversion within one business day after

such receipt or such an event (the “Deadline”) (and, solely in the case of conversion of the entire

unpaid principal amount hereof, surrender of this Note) in accordance with the terms hereof and

the Purchase Agreement.”

       19.     In order to ensure that sufficient shares are available for conversion, §1.3 of the

Note provides that:

       The Borrower covenants that the Borrower will at all times while this Note is
       outstanding reserve from its authorized and unissued Common Stock a sufficient
       number of shares, free from preemptive rights, to provide for the issuance of
       Common Stock upon the full conversion or adjustment of this Note. The Borrower
       is required at all times to have authorized and reserved five (5) times the number of
       shares that is actually issuable upon full conversion or adjustment of this Note
       (based on the Conversion Price of the Notes in effect from time to time)(the
       “Reserved Amount”). Initially, the Company will instruct the Transfer Agent to
       reserve 1,801,000 shares of common stock in the name of the Holder for issuance
       upon conversion hereof. The Borrower represents that upon issuance, such shares
       will be duly and validly issued, fully paid and non-assessable.

       20.     In order to ensure that EMA at all times has shares reserved in connection with the

outstanding Note §5 of the SPA states that:

       In the event that the Company proposes to replace its transfer agent, the Company
       shall provide, prior to the effective date of such replacement a fully executed
       Irrevocable Transfer Agent Instructions in a form as initially delivered pursuant to
       this Agreement and the Securities (including but not limited to the provision to
       irrevocably reserve shares of Common Stock in the Reserved Amount (as defined
       in the Note) signed by the successor transfer agent to Company and the Company…
       The Company warrants that: (i) no instruction other than the Irrevocable Transfer
       Agent Instructions referred to in this Section 5, and stop transfer instructions to give
       effect to Section 2(f) hereof (in the case of the Conversion Shares, prior to
       registration of the Conversion Shares under the 1933 Act or the date on which the



                                                  4
             Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 5 of 15




       Conversion Shares may be sold pursuant to Rule 144 without any restriction as to
       the number of Securities as of a particular date that can then be immediately sold),
       will be given by the Company to its transfer agent and that the Securities shall
       otherwise be freely transferable on the books and records of the Company as and
       to the extent provided in this Agreement and the Note; (ii) it will not direct its
       transfer agent not to transfer or delay, impair, and/or hinder its transfer agent in
       transferring (or issuing)(electronically or in certificated form) any certificate for
       Conversion Shares to be issued to the Purchaser upon conversion of or otherwise
       pursuant to the Note as and when required by the Note and this Agreement; and
       (iii) it will not fail to remove (or direct its transfer agent not to remove or impair,
       delay, and/or hinder its transfer agent from removing) any restrictive legend (or to
       withdraw any stop transfer instructions in respect thereof) on any certificate for any
       Conversion Shares issued to the Purchaser upon conversion of or otherwise
       pursuant to the Note as and when required by the Note and this Agreement


       21.     Section 2 of the Warrant provides the mechanism for its exercise. Among other

things, Section 2(a) provides as follows:

       Exercise of Warrant. Exercise of the purchase rights represented by this Warrant
       may be made, in whole or in part, at any time and from time to time on or after
       the Issue Date and on or before the Expiration

       22.     Section 2(b) of the Warrant provides as follows:

       Date by delivery to the Company (or such other office or agency of the Company
       as it may designate by notice in writing to the registered Holder at the address of
       the Holder appearing on the books of the Company) of a duly executed facsimile
       copy of the Notice of Exercise Form annexed hereto ("Notice of Exercise")
       (which delivery may be made in any manner set forth in the Purchase Agreement,
       including without limitation by email)…


       23.     Section 2(f)(i) of the Warrant requires that the shares be delivered within 3 Trading

Days of the Notice of Exercise.

       24.     Section 5(d) of the warrant provides as follows:

       The Company covenants that during the from the Issue Date herein it will reserve
       from its authorized and unissued Common Stock, the number of shares of Common
       Stock equal to 500% of the total shares of Common Stock issuable upon the full
       exercise of this Warrant (without regard to the beneficial ownership limitations
       contained herein).




                                                 5
             Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 6 of 15




                              APCX BREACHES THE AGREEMENTS

       25.     Defendant breached the terms of the Note, SPA and the Warrant, by failing to

maintain a reserve of shares in the amounts set forth in the Agreements, despite EMA’s request,

as of April 9, 2021.

       26.     On June 14, 2021, EMA submitted a Notice of Conversion (the “June 14, 2021

Notice of Conversion”), seeking to convert a portion of the Note into 75,000 shares of APCX

stock, as provided for in the relevant Agreements.

       27.     On July 13, 2021, EMA submitted a Notice of Conversion (the “First July 1, 2021

Notice of Conversion”), seeking to convert a portion of the Note into 491,262 shares of APCX

stock, as provided for in the relevant Agreements.

       28.     On July 13, 2021, EMA submitted an additional Notice of Conversion (the “Second

July 14, 2021 Notice of Conversion”), seeking to convert a portion of the Note into 990,791 shares

of APCX stock, as provided in the relevant Agreements.

       29.     On July 13, 2021, EMA submitted a Notice of Exercise (the “July 14, 2021 Notice

of Exercise”), seeking to exercise its right under the Warrant to purchase a certain number of

shares, as provided for in the Warrant.

       30.     Defendant did not deliver any shares, and failed to honor, the June 14, 2021 Notice

of Conversion, the First July 13, 2021 Notice of Conversion, the Second July 13, 2021 Notice of

Conversion, and the July 13, 2021 Notice of Exercise.

       31.     Moreover, Defendant repudiated the Agreements, and actively interfered with each

Notice of Conversion and each Notice of Exercise by objecting to the issuance of shares and by

obtaining and sending to the Transfer Agent a bogus letter from an attorney that purported to claim




                                                6
             Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 7 of 15




that the transaction was “void” and “illegal”, and that, therefore, Defendant was conveniently

excused from performing the Agreements.

       32.     Defendant further stated that it would not perform the Agreements, claiming that

the Agreements were “void” and “illegal”.

       33.     As a result of its actions, Defendant was sent a notice that one or more event of

default had occurred under the terms of the Agreements.

       34.     Section 3.2 of the Note provides for a breach in the event that:

       The Borrower fails to reserve the Reserved Amount under this Note at all times for
       the Holder, issue shares of Common Stock to the Holder (or announces or threatens
       in writing that it will not honor its obligation to do so at any time following the
       execution hereof or) upon exercise by the Holder of the conversion rights of the
       Holder in accordance with the terms of this Note, fails to transfer or cause its
       transfer agent to transfer (issue) (electronically or in certificated form) any
       certificate for shares of Common Stock issued to the Holder upon conversion of or
       otherwise pursuant to this Note as and when required by this Note, the Borrower
       directs its transfer agent not to transfer or delays, impairs, and/or hinders its transfer
       agent in transferring (or issuing) (electronically or in certificated form) any
       certificate for shares of Common Stock to be issued to the Holder upon conversion
       of or otherwise pursuant to this Note as and when required by this Note, or fails to
       remove (or directs its transfer agent not to remove or impairs, delays, and/or
       hinders its transfer agent from removing) any restrictive legend (or to withdraw
       any stop transfer instructions in respect thereof) on any certificate for any shares of
       Common Stock issued to the Holder upon conversion of or otherwise pursuant to
       this Note as and when required by this Note (or makes any written announcement,
       statement or threat that it does not intend to honor the obligations described in this
       paragraph)… It is an obligation of the Borrower to remain current in its obligations
       to its transfer agent. It shall be an event of default of this Note, if a conversion of
       this Note is delayed, hindered or frustrated due to a balance owed by the Borrower
       to its transfer agent…


       35.     Likewise, Section 5 of the SPA provides that

       Upon receipt of a duly executed Notice of Conversion or Exercise Notice, the
       Company shall issue irrevocable instructions to its transfer agent to issue
       certificates, registered in the name of the Purchaser or its nominee, for the
       Conversion Shares and/or Warrant Shares in such amounts as specified from time
       to time by the Purchaser to the Company upon conversion of the Note or exercise




                                                   7
             Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 8 of 15




       of the Warrant, or any part thereof, in accordance with the terms thereof (the
       "Irrevocable Transfer Agent Instructions").


       36.     Section 3.16 of the Note provides as follows:

       Cross-Default. Notwithstanding anything to the contrary contained in this Note or
       the other related or companion documents, a breach or default by the Borrower of
       any covenant or other term or condition contained in any of the Other Agreements,
       after the passage of all applicable notice and cure or grace periods, shall, at the
       option of the Holder, be considered a default under this Note and the Other
       Agreements, in which event the Holder shall be entitled (but in no event required)
       to apply all rights and remedies of the Holder under the terms of this Note and the
       Other Agreements by reason of a default under said Other Agreement or hereunder.


       37.     Section 5(d) of the Warrant provides as follows:

       Except and to the extent as waived or consented to by the Holder, the Company
       shall not by any action, including, without limitation, amending its certificate of
       incorporation or through any reorganization, transfer of assets, consolidation,
       merger, dissolution, issue or sale of securities or any other voluntary action, avoid
       or seek to avoid the observance or performance of any of the terms of this Warrant,
       but will at all times in good faith assist in the carrying out of all such terms and in
       the taking of all such actions as may be necessary or appropriate to protect the rights
       of Holder as set forth in this Warrant against impairment…

       38.     Section 3.3 and 3.4 of the Note further provide for an event of default for each

breach of a covenant, representation, or warranty made by APCX in connection with the

Agreements.

       39.     Based on the foregoing events, APCX’s failure to honor EMA’s Notices of

Conversion and other actions and omissions has given rise to one or more “Event of Default”

pursuant to the terms the Note. In addition thereto, APCX’s conduct has caused multiple “Events

of Default” to occur.

       40.     Section 8 of the Note outlines the negotiated-for and agreed-upon remedies for the

differing Events of Default. Among other things, EMA is permitted to enforce any and all of

plaintiff’s rights under the Note and SPA, or otherwise as permitted by law.



                                                 8
              Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 9 of 15




        41.      Page 1 of the Note provides that: “Any amount of principal or interest on this Note

which is not paid when due shall bear interest at the rate of twenty-four (24%) per annum from the

due date thereof until the same is paid ("Default Interest").”

        42.      Due to APCX’s persistent and willful failure to remedy its various breaches, as of

filing the instant action, default interest has been accruing at a rate of 24%.

        43.      Section 3.16 of the Note provides that, in the event of default, “all other amounts

payable hereunder shall immediately become due and payable, all without demand, presentment

or notice, all of which hereby are expressly waived, together with all costs, including, without

limitation, legal fees and expenses, of collection, and the Holder shall be entitled to exercise all

other rights and remedies available at law or in equity.”

        44.      EMA has been, and continues to be, irreparably harmed by APCX’s failure to honor

the Notices of Conversion, Notice of Exercise, and failure to maintain a reserve.

        45.      Damages from APCX’s failure to deliver the shares are inherently uncertain and

difficult to calculate.   Since the parties entered in the Agreements, APCX’s Stock price has

fluctuated widely.

        46.      Thus, the timing of conversions and sale of stock would be essential to the

determination of damages. Because it is difficult to discern precisely when EMA would have sold

the converted shares, and how many it would sell had the conversion been honored, calculating its

losses is difficult.

        47.      All notices and prerequisites to bringing this action, if any, including notices of

default, have been complied with or were waived.

                                      FIRST CLAIM FOR RELIEF
                                     (SPECIFIC PERFORMANCE)




                                                  9
             Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 10 of 15




       48.     EMA realleges and incorporates by reference each and every allegation contained

in all preceding paragraphs of this Complaint as if fully set forth herein.

       49.     The agreements between plaintiff and defendant are valid agreements.

       50.     EMA substantially performed all portions of the agreements that were EMA’s

obligation to perform, except for those obligations for which performance was rendered impossible

by virtue of defendant’s breach. Among other things, EMA’s primary obligation under the various

agreements was to fund the purchase of the Note in accordance with the terms of the various

agreements, which EMA performed.

       51.     Pursuant to the Note, SPA, Warrant, and related agreements, APCX is obligated to

deliver shares of APCX Common Stock pursuant to the terms of the Agreements, as well as to

provide with the transfer agent the necessary board resolutions sufficient to enable EMA to sell

the shares publicly without restriction.

       52.      Despite its obligation to do so, APCX has refused and failed to deliver said shares

of stock to EMA.

       53.     APCX has further failed to establish and increase the share reserve in the amounts

required by the various agreements between the parties.

       54.     As a result of such failure and refusal by APCX, EMA has suffered damages.

       55.      EMA has no adequate remedy at law.

       56.     In the absence of injunctive relief and specific performance, EMA will suffer

irreparable harm.

       57.     EMA requests, therefore, that the Court enter an order requiring APCX to

specifically perform the relevant agreements, including the SPA, Note, Warrant, and letter to

transfer agent, and to deliver immediately to EMA the shares of its Common Stock pursuant to




                                                 10
                Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 11 of 15




each Notice of Conversion and Notice of Exercise submitted, and to establish and increase the

share reserve, as well as to provide EMA with the necessary resolutions, become current in its

require SEC filings to the extent it is not, and to take whatever steps necessary (as per the terms of

the Agreements), sufficient to enable EMA to sell the shares publicly without restriction.

                                      SECOND CLAIM FOR RELIEF
                                       (BREACH OF CONTRACT)


          58.      EMA realleges and incorporates by reference each and every allegation contained

in all preceding paragraphs of this Complaint as if fully set forth herein.

          59.      The Note, SPA, Warrant, and related agreements are valid and binding agreements.

          60.       As set forth more fully above, APCX breached and repudiated the Agreements.

APCX’s numerous breaches and repudiations of the Agreements include, but are not limited to:

   (i)          Failing to honor the Notices of Conversion submitted;

   (ii)         Failing to honor the Notice of Exercise submitted.

   (iii)        Failing to establish and maintain a reserve of shares in the amounts required by the

                Agreements;

   (iv)         Failing to honor of the terms, conditions, representations and warranties of the SPA

                and Note;

   (v)          Actively interfering with the performance of the Agreements; and

   (vi)         Affirmatively stating that it would not perform the Agreements.

          61.      APCX’s conduct constitutes a breach of, and default under, the terms of the Note,

SPA, Warrant, and related agreements.




                                                    11
              Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 12 of 15




        62.     EMA has performed all obligations of the relevant agreements that were its

obligation to perform except for those obligations that it could not perform because of defendant’s

breaches herein.

        63.     APCX’s breach and default are governed by Delaware law under the terms of the

Note.

        64.     EMA is therefore entitled to an award of damages in an amount to be determined

at trial but in any event in excess of principal in the sum $2,750,00.00, including without limitation

the balance of any portion of the Note and Warrant that ultimately is not converted into shares,

along with default interest, liquidated damages, and damages as provided for in the Note, SPA,

Warrant and by law.

                                    THIRD CLAIM FOR RELIEF
                                    (PERMANENT INJUNCTION)


        65.     EMA realleges and incorporates by reference each and every allegation contained

in each preceding paragraph of this Complaint as if fully set forth herein.

        66.     §4.10 of the Note provides:

        Borrower acknowledges that the remedy at law for a breach of its obligations under
        this Note will be inadequate and agrees, in the event of a breach or threatened
        breach by the Borrower of the provisions of this Note, that the Holder shall be
        entitled, in addition to all other available remedies at law or in equity, and in
        addition to the penalties assessable herein, to an injunction or injunctions
        restraining, preventing or curing any breach of this Note and to enforce specifically
        the terms and provisions thereof, without the necessity of showing economic loss
        and without any bond or other security being required.

        67.     Likewise, Section 5(h) of the Warrant provides that: The Company agrees that

monetary damages would not be adequate compensation for any loss incurred by reason of a breach

by it of the provisions of this Warrant and hereby agrees to waive and not to assert the defense in

any action for specific performance that a remedy at law would be adequate.”



                                                 12
               Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 13 of 15




        68.      Pursuant to its obligations under the relevant agreements, APCX is obligated to

deliver shares of its Common Stock, along with the necessary resolutions and acceptance of the

legal opinions furnished by EMA, sufficient to enable EMA to sell the shares publicly without

restriction.

        69.      Despite its obligation to do so, APCX has failed and refused to deliver said shares

of stock to EMA as required by each of the Notice of Conversion and Notice of Exercise and

requests for shares under the various Agreements.

        70.      Though required to under the terms of the Note, SPA, and Warrant, APCX has

failed to deliver the required shares and failed to establish and maintain a reserve of shares in the

amounts required by the Agreements, and has failed to honor, and affirmatively interfered with,

the Notices of Conversion and Notice of Exercise.

        71.      As a result of such refusal by APCX, EMA has suffered damages.

        72.      EMA has no adequate remedy at law.

        73.      In the absence of injunctive relief, EMA will suffer irreparable harm.

        74.      Additionally, APCX consented to an injunction when entering into the Note, SPA

and Warrant and/or agreed that a remedy at law would be inadequate.

        75.      EMA requests, therefore, that the Court enter an order enjoining APCX from

interfering with the performance of the Agreements, including with any Notice of Conversion and

Notice of Exercise, and requiring APCX to deliver the shares of stock as called for in the relevant

agreements in response to any Notice of Conversion and Notice of Exercise, including in the

future, and to increase and maintain a reserve of shares in the amounts required in the Agreements.

                                  FOURTH CLAIM FOR RELIEF
                             (COSTS, EXPENSES & ATTORNEYS FEES)




                                                 13
                  Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 14 of 15




            76.     EMA realleges and incorporates by reference each and every allegation contained

in each preceding paragraph of this Complaint as if fully set forth herein.

            77.     In accordance with the agreements between the parties, APCX agreed to pay all

costs and expenses, including reasonable attorneys’ fees and expenses, incurred by EMA in

collecting any amount under the Note or breach of the Agreements.

            78.     Section 4.5 of the Note states, “If default is made in the payment of this Note, the

Borrower shall pay the Holder hereof costs of collection, including reasonable attorneys' fees.”

            79.     Therefore, EMA is entitled to an award against APCX for costs and expenses

incurred in the prosecution of this lawsuit, including reasonable legal fees.

                                         CLAIM FOR RELIEF

WHEREFORE, Plaintiff EMA seeks judgment against Defendants as follows:

       i.           On the First Claim for Relief, EMA requests that the Court enter an Order requiring

APCX to specifically perform the relevant agreements, including the SPA, Note, Warrant, and

letter to transfer agent, and to deliver immediately to EMA the shares of its Common Stock

pursuant to each Notice of Conversion and Notice of Exercise submitted, and to establish and

increase the share reserve, as well as to provide EMA with the necessary resolutions, become

current in its require SEC filings to the extent it is not, and to take whatever steps necessary (as

per the terms of the Agreements), sufficient to enable EMA to sell the shares publicly without

restriction.

      ii.           On all Second Claim for Relief, for damages in an amount to be determined, but in

any event in excess of $2,750,000.00; and

     iii.           On the Third Claim for Relief, for the issuance of an injunction enjoining APCX

from interfering with the performance of the Agreements, including with any Notice of Conversion




                                                     14
              Case 1:21-cv-06049 Document 1 Filed 07/14/21 Page 15 of 15




and Notice of Exercise, and requiring APCX to deliver the shares of stock as called for in the

relevant agreements in response to any Notice of Conversion and Notice of Exercise, including in

the future, and to increase and maintain a reserve of shares in the amounts required in the

Agreements; and

     iv.        On the Fourth Claim for Relief for an award of EMA’s costs and expenses in

prosecuting this action, including reasonable legal fees;

      v.        For such other further relief as the Court may deem just, proper, and in the interest

of justice.


Dated: July 14, 2021
       New York, New York

                                              LAW OFFICE OF JEFFREY FLEISCHMANN PC
                                                   By: /s/ Jeffrey Fleischmann
                                                          Jeffrey Fleischmann, Esq.

                                               Attorneys for Plaintiff EMA Financial, LLC

                                               150 Broadway, Suite 900
                                               New York, N.Y. 10038
                                               Tel. (646) 657-9623
                                                Fax (646) 351-0694
                                                jf@lawjf.com




                                                 15
